Citation Nr: 0004349	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits and plot or interment allowance.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1956.  He died in February 1998.  The appellant is the 
veteran's surviving spouse.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, which denied 
the appellant's claim of entitlement to VA burial benefits.

This case was previously before the Board in June 1999, at 
which time the Board issued a decision which denied the 
appellant's claim of entitlement for VA death pension 
benefits.  In the same decision, the Board remanded the claim 
of entitlement to burial benefits.

Subsequent to the Board's June 1999 decision, the RO 
considered additional evidence submitted in support of the 
appellant's claim for death pension benefits.  By a September 
1999 decision, the RO confirmed the prior denial of 
entitlement to death pension benefits, as the additional 
evidence revealed that the appellant's income exceeded the 
limits set by applicable VA law and regulations.  Thereafter, 
the RO considered additional evidence submitted by the 
appellant in support of her death pension claim.  In October 
1999, the RO notified the appellant that said claim remained 
denied on the basis that her income continued to exceed the 
limits set by law.  The record reflects that the appellant 
has not submitted a notice of disagreement as to either the 
September 1999 or October 1999 decision.  As the appellant 
has not addressed the issue of entitlement to non-service 
connected death pension in either a notice of disagreement or 
in any other communication received since the RO issued its 
September 1999 and October 1999 decisions, the issue of 
entitlement to the same is not now before the Board.  See 
38 C.F.R. §§ 20.200, 20.201 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in February 1998 at a non-VA-affiliated 
institution; he was not buried in a state veterans' cemetery.

3.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have a 
pending claim for VA benefits.

4.  The veteran was not discharged from service for a 
disability incurred in or aggravated in the line of duty nor 
did he have such a disability at discharge that would have 
justified a discharge for disability.

5.  The veteran's body was not unclaimed with his body held 
by a state or a political subdivision of a state.


CONCLUSION OF LAW

The criteria for entitlement to payment of VA burial benefits 
and plot or interment allowance have not been met.  38 
U.S.C.A. §§ 2302, 2303 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran filed a claim for VA compensation in 
August 1962, claiming entitlement to VA disability benefits 
based on a back disorder which allegedly occurred during his 
service in 1953.  The RO denied service connection for a back 
disorder in November 1962, holding that the evidence had 
failed to indicate that there was any complaint, diagnosis, 
or treatment for a back disorder during the veteran's 
military service. 

The veteran filed a claim for pension benefits in December 
1984, claiming entitlement to VA benefits based on 
"blindness" in both eyes which he indicated began in 
February in 1984.  In an April 1984 decision, the RO awarded 
the veteran pension benefits.

In November 1986, the veteran was notified that his pension 
benefits had been discontinued as of August 1985 because his 
countable family income exceeded the limit provided by VA 
law.  Subsequent to that notification, the veteran submitted 
additional financial statements and reports.  In June 1987, 
the RO again granted the veteran nonservice-connected 
disability pension.

In February 1990, the veteran was informed that his 
disability pension was terminated again due to his failure to 
provide the RO with requested financial information, 
including income reports.  The claims file does not indicate 
that the veteran made any attempt to contest the February 
1990 decision to terminate his disability benefits.

The veteran died in February 1998.  The death certificate 
indicates that he died at LBJ Tropical Medical Center in Pago 
Pago, American Samoa.  Cardiopulmonary arrest was listed as 
the disease or condition leading to the veteran's death; cor 
pulmonale and congestive heart failure were listed as 
antecedent causes of his death; with secondary polycythemia 
vera and chronic obstructive pulmonary disease listed as 
other significant conditions contributing to death, but not 
related to the disease or condition causing death.

In March 1998, the appellant filed an application for VA 
burial benefits.  The RO denied her claim for burial benefits 
in May 1998, finding that the funeral director responsible 
for the veteran's burial was the proper claimant since the 
burial expenses remained unpaid.  

The appellant filed a second application for burial benefits 
in August 1998, and submitted therewith the receipts for 
funeral expenses.  The appellant reported in the application 
that the burial costs amounted to $20,000; with $10,000 paid 
by herself, and the remaining $10,000 paid by other family 
members.  The appellant reported that the funeral bills had 
been paid in full.  The receipts showed funeral expenses of 
$2,113.50, allegedly paid by the appellant.

Legal Criteria and Analysis.  If a veteran's death is not 
service connected, an amount may be paid toward the veteran's 
funeral and burial expenses, including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302; 38 C.F.R. § 3.1600(b).  Entitlement is subject to the 
following conditions:  (1) at the time of death the veteran 
was in receipt of pension or compensation (or but for the 
receipt of military retirement pay would have been in receipt 
of compensation); or (2) the veteran has an original or 
reopened claim for either benefit pending at the time of the 
veteran's death; or (3) the deceased was a veteran of any war 
or was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State (or a political subdivision of a State), and the 
Secretary determines that there is no next of kin or other 
person claiming the body of the deceased veteran, and that 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. 
§ 3.1600(b) (emphasis added).

In the March 1998 application for VA burial benefits, the 
appellant reported that the veteran died in February 1998, 
and that he had been interred at her expense at a place other 
than a state or national cemetery.  The appellant did not 
claim that the veteran's cause of death was due to service.  
The record is devoid of any evidence linking any disability 
that caused or contributed to the cause of his death to his 
military service.

The evidence of record shows that the veteran was not in 
receipt of VA pension or compensation (nor was compensation 
or pension precluded by receipt of military retirement pay) 
at the time of his death.  Thus, the criteria set out in 
38 C.F.R. § 3.1600(b)(1) are not met.  The veteran did not 
have a claim for VA benefits pending at the time of his death 
and thus did not meet the criteria set forth in 38 C.F.R. 
§ 3.1600(b)(2).  Even though the veteran's service during a 
period of war meets the first condition listed in 38 C.F.R. 
§ 3.1600(b)(3), the appellant is not entitled to a burial 
allowance under this provision since his body was not 
unclaimed and held by a state or political subdivision of a 
state.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use 
of the conjunctive "and" in this provision shows that all 
of the conditions listed must be met before entitlement to a 
burial allowance is established).

Thus, the Board finds that the requirements for payment to 
funeral benefits under 38 C.F.R. § 3.1600(b) have not been 
met.

Pursuant to 38 C.F.R. § 3.1600(c), a burial allowance may be 
paid if a veteran dies while properly hospitalized by the VA.  
The record reflects that the veteran died in LBJ Tropical 
Medical Center, which is not a VA facility.  Therefore, the 
Board finds that entitlement to burial allowances under 
38 C.F.R.  3.1600(c) is not warranted.

Additionally, when a veteran dies from nonservice-connected 
causes, an amount not to exceed the amount specified in 
38 U.S.C.A. § 2303(b) may be paid as a plot or interment 
allowance.  38 C.F.R. § 3.1600(f).  The plot or interment 
allowance is payable to the person or entity who incurred the 
expenses.  Entitlement is subject to the following 
conditions:  (1) the deceased veteran is eligible for the 
burial allowance under paragraph (b) or (c) of section 
3.1600; or (2) the veteran served during a period of war and 
the conditions set forth in § 3.1604(d)(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery) are met; or (3) the 
veteran was discharged from the active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty (or at time of discharge has such a disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

The criteria of burial allowance under 38 C.F.R. § 3.1600 (b) 
or (c) are not met.  There is no indication that the 
conditions set for in § 1604(d) relating to burial in a state 
veterans' cemetery are met.  The veteran was not discharged 
from service for a disability incurred or aggravated in the 
line of duty, or at the time of discharge had such a 
disability, as shown by official service records.  
Accordingly, the Board finds that the criteria for payment of 
a plot or interment allowance have not been satisfied.

The Board is sympathetic to the appellant's stated position 
in requesting repayment of monies expended by her for the 
veteran's burial.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 1999).  For the reasons stated 
above, the Board concludes that a favorable determination is 
not permitted in this case.  The Board has carefully reviewed 
the entire record in this case, and finds that the evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107 (West 1991).

With respect to entitlement to burial benefits, the 
provisions of 38 U.S.C.A. §§ 2302, 2303(b) and 38 C.F.R. 
§ 3.1600 are dispositive of this matter.  The Board notes 
that in a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, the 
appellant's claim of entitlement to burial benefits and plot 
or interment allowance is denied as a matter of law.


ORDER

Entitlement to VA burial benefits and plot or interment 
allowance is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

